Citation Nr: 1626950	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  08-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for mantle cell lymphoma, non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967 and from November 1990 to July 1991, with additional service in the Tennessee Air National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board remanded this case in October 2011 and August 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed lymphoma as a result of exposure to unspecified chemicals and other toxins, to include radiation, while serving as a cargo handler during the Persian Gulf War.  He asserts that he came in contact with all of the supplies coming into and out of the theater of operations, to include chemicals, ammunition, bombs, hazardous material, explosive contaminated equipment, and bodies.  He also contends that some of the ammunition contained radiation.  In an October 2012 statement, the Veteran reported the exact locations that he was stationed in the Persian Gulf and indicated that he was unable to give more information about the contents of the cargo with which he came in contact because the content of the cargo was classified information and not left on display in the holding yard.  The Veteran reported his belief that "the Pentagon can confirm what explosive and hazard [sic] material was transported in and out of those locations."  The Veteran also reported that "some of this cargo had to be uploaded and off-loaded at the hot spot because of the danger it posed."  The Veteran's DD 214 shows that his Military Occupational Specialty (MOS) was Air Transportation Supervisor and that he served in Operation Desert Shield/Storm from November 1990 to July 1991.  

Post-service treatment records show that the Veteran was diagnosed with lymphoma in 2002, with recurrences in 2009 and 2013.  Additionally, in a June 2014 letter, the Veteran's private physician stated that "[w]e cannot prove that his time and exposure in Iraq did not contribute to his disease."  The Board notes that this private opinion is, at best, minimally probative.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  

The Board remanded this case in October 2011 with instructions for the AOJ to obtain personnel records and properly develop the Veteran's claim of exposure to ionizing radiation or other toxins.  Upon review of the record, it appears that not all of the development required for claims involving in-service ionizing radiation exposure has occurred in this case.  See 38 C.F.R. § 3.311 (2015).  

VA Regulations provide, in pertinent part, that "in all claims" in which it is established that a radiogenic disease first became manifest after service, and was not manifest to a compensable degree within any applicable presumptive period under 38 C.F.R. § 3.307 or § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a).  The regulations direct that a request will be made for any available records concerning the Veteran's exposure to radiation, including his Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service, and that all such records be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(iii).  If it is determined that a veteran was exposed to ionizing radiation from and has a radiogenic disease, the case will be referred to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).  

Non-Hodgkin's lymphoma is a radiogenic disease as is contemplated by 38 C.F.R. § 3.311(b)(2).  Moreover, the Veteran contends that the disease is a result of exposure to ionizing radiation in service.  However, the Veteran's records were not forwarded to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies

The Board acknowledges that the RO properly requested the Veteran's radiation dose information from the relevant service department (in this case, the U.S. Air Force).  The U.S. Air Force responded in September 2013 that there were negative findings of radiation exposure based on a search of available records of occupational radiation exposure.  The letter also indicated that in some cases, records of occupational radiation exposure are maintained elsewhere, and, therefore "absence of a record...should not be considered as conclusive evidence that an occupational exposure to ionizing radiation did not occur."  (emphasis in original).  Unfortunately, following the U.S. Air Force response, it appears that the RO stopped developing this claim.  

However, 38 C.F.R. § 3.311 does not require affirmative evidence of ionizing radiation exposure before obtaining a dose estimate from the Under Secretary for Health.  Rather a dose assessment is required whenever a radiogenic disease has been identified (as it is here) and "it is contended that the disease is a result of exposure to ionizing radiation in service."  38 C.F.R. § 3.311(a)(1).  This is a low threshold.  In other words, even though the U.S. Air Force concluded in September 2013 that no radiation dose could be provided for the Veteran, the RO did not have discretion to stop developing the claim.  Accordingly, another remand is necessary to develop the Veteran's claim in accordance with 38 C.F.R. § 3.311.

A remand is also required to obtain personnel records.  In the October 2011 remand, the Board directed the AOJ to obtain the Veteran's complete service personnel records.  In October 2012, the AOJ requested the Veteran's personnel file, and, in a November 2012 response, the National Personnel Records Center (NPRC) informed the AOJ that after "an extensive and thorough search of the records among our holdings...we were unable to locate the records identified in your request."  The NPRC indicated that "we have concluded that the records either do not exist or that the records are not located at NPRC."  Thereafter, an April 2013 Personnel Information Exchange System (PIES) request shows that some information was retrieved from miscellaneous documents, and the AOJ associated what it termed "Military Personnel Record" with the claims file.  A review of such personnel record shows that it contains four pages of documents from the Veteran's first period of active service from May 1963 to May 1967.  However, there are no records from the Veteran's second period of active service in the claims file, which is especially problematic here because he contends that exposures during his second period of active service caused his currently diagnosed lymphoma.  The Board notes that service treatment records show that the Veteran was a member of the Tennessee Air National Guard until at least January 2001.  

Moreover, there is no indication from the claims file that the Veteran was properly informed that his complete personnel records are unavailable.  In the May 2014 supplemental statement of the case, the AOJ simply listed as evidence "Service Personnel Records, received April 24, 2013."  The AOJ did not notify the Veteran that his personnel records from his second period of service were unavailable, in accordance with 38 C.F.R. § 3.159(e).  

On remand, the AOJ should make a final attempt to locate the Veteran's missing personnel records.  If it is determined that no additional personnel records exist, then the AOJ must prepare a memorandum of unavailability following the procedures outlined in 38 C.F.R. § 3.159(e).

Finally, as to the Veteran's contention that his exposure to other toxins while serving as a cargo handler during the Persian Gulf War, to include chemicals, ammunition, bombs, hazardous material, explosive contaminated equipment, and bodies, caused his lymphoma, a remand is required to provide the Veteran with a VA examination.  In this regard, the Veteran has a current diagnosis of lymphoma, he has reported being exposed to chemicals and other toxins in service which is consistent with the nature of his service as an Air Transportation Supervisor, a June 2014 private medical opinion provides an indication of a causal relationship, and there is insufficient competent evidence to decide the claim.  See 38 U.S.C.A. § 1154(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination is needed.  Additionally, the Board finds that further development is necessary on the question of possible exposure to environmental hazards.  

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate repositories of records and obtain complete copies of the Veteran's service personnel records, to include records from his second period of active service and Air National Guard Records.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e) .

2. Request that the Veteran provide any additional details regarding the approximate dates, location, and nature of the alleged exposure to radiation during his service in the Gulf War.

3. Forward all records regarding the Veteran's claimed in-service radiation exposure to the Under Secretary for Health for preparation of a radiation dose estimate.  A copy of any letter sent to the Undersecretary for Health requesting a radiation dose estimate for the Veteran, and any reply, should be included in the claims file.

After the Undersecretary for Health responds with a radiation dose estimate for the Veteran, the RO should review that estimate and determine whether any additional development of this claim is required, to include whether it should be sent to the Undersecretary for Benefits.  A copy of any determination that additional development is required, to include any letter sent to the Undersecretary for Benefits requesting additional review of this claim, should be included in the claims file.

4. Undertake any necessary development to independently verify the Veteran's claimed environmental exposures, other than radiation, including requesting that the Veteran provide additional information concerning the dates and locations of exposure to chemicals and other toxins while in active service and contacting the U.S. Army and Joint Services Records Research Center or other appropriate agency.  A list of the chemicals or other toxic substances that the Veteran was exposed to, or may have been exposed to, should be compiled if possible.  Any additional action necessary for independent verification of the exposure, including follow-up action requested by the contacted entity, should be accomplished.  If in-service chemical exposure cannot be verified or conceded, the AOJ should notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information and describe any further action to be taken.  They should be given an opportunity to respond.

5. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the likely etiology of the Veteran's mantle cell lymphoma, non-Hodgkin's lymphoma.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  The examiner should be expressly informed of any verified or conceded environmental exposures.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's mantle cell lymphoma, non-Hodgkin's lymphoma had its onset in service or is etiologically related to service, to include any exposure to chemicals or other toxins.

The examiner should specifically review and comment on the June 2014 opinion of the Veteran's private physician who indicated that the Veteran's mantle cell lymphoma, non-Hodgkin's lymphoma could have been caused by exposures during the Veteran's Persian Gulf service.  If necessary, and to the extent possible, the examiner should reconcile his opinion these findings. 

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




